Case 1:21-cv-00396-RJL Document 20-3 Filed 08/14/21 Page 1 of 3




                   Exhibit 3


to Expert Opinion of Sudipto Sarkar SA
             dated August 13, 2021
               Case 1:21-cv-00396-RJL Document 20-3 Filed 08/14/21 Page 2 of 3




LEX/SLHC/0039/1941
Equivalent Citation: (1941) (43) NLR (34)


                                            HIGH COURT OF SRI LANKA
                                              Decided On: 04.11.1941
                                                Appellants: Menon
                                                        Vs.
                                               Respondent: Lantine
Hon'ble Judges:
Moseley, S.P.J
Counsels:
For Appellant/Petitioner/Plaintiff: L.A. Rajapakse and G.P.J. Kurukulasuriya
For Respondents/Defendant: H.W.R. Weerasooriya, C.C.
                                                   JUDGMENT
Moseley, S.P.J.
1 . Appellant was convicted of driving car, No. Z 3560, from a highway into a place
which is not a highway in such a manner as to obstruct traffic on the highway, an
offence against section 85 (7) of the Motor Car Ordinance, No. 45 of 1938, and
punishable by section 158 of that Ordinance. He was sentenced to pay a fine of. Rs.
50. It is common ground that the appellant was driving his employer's car in a
southerly direction along the Galle road and that he turned his car to the right and
was in the act of crossing that road to enter Castle lane, when a car driven by a Mr.
Prins and coming from the direction of Mount Lavinia. struck into the appellant's car
in the vicinity of the near rear wheel. Mr. Prins' car proceeded a short distance and
then turned over, one of the occupants sustaining slight injuries. There are
discrepancies in the evidence as to the exact position on the road of appellant's car at
the moment of impact, and as to whether or not Mr. Prins was driving without lights.
These matters seem to me to be immaterial to the question for decision. In order to
avoid a collision Mr. Prins would have had to employ more effective measures than
he did, such as applying his brakes earlier or more forcibly so that his movement
would have been impeded. The appellant clearly obstructed the traffic.
2 . The point is taken that the prosecution has omitted to prove that Galle road is a
highway within the meaning of the Motor Car Ordinance. Section 176 defines a
"highway" as including" every place over which the public have a right of way, or to
which the public or any part of the' public are granted access, and every place where
the motor traffic thereon is regulated by a police officer". The definition could hardly
be wider, and the fact that on the night in question there were present at' this
particular point on the road at least three motor cars, a bullock cart and three
members of the public who were called as witnesses for the defence is in my view
adequate proof that the Galle road is a place to which at/least a part of the public
have been granted access.
3 . Moreover, prosecution and defence each put in evidence a sketch depicting/the
Galle road as a " road" approximately 50 feet wide with a white line along the centre
and a pavement on either side. There was also evidence of the existence of a street



     25-07-2021 (Page 1 of 2)                      www.manupatra.com   White & Case LLP
            Case 1:21-cv-00396-RJL Document 20-3 Filed 08/14/21 Page 3 of 3




light in the vicinity.
4. Even without such evidence it seems to me that it/was open to the Magistrate to
take judicial notice of a fact which must have been within his knowledge. Section 57
of the Evidence Ordinance (Cap. 11) require a. Court to take judicial notice of certain
specified matters and allows it to resort to books of reference on matters of public
history, literature, science or art. Sarkar on Evidence (4th ed., p. 403), in the
commentary. on this section, says that judicial notice is taken of various facts, the
universal notoriety or regular recurrence of which in the ordinary course of nature or
business has made them familiar to the judges. In Lakshmayya v. Sri Raja Varadaraja
Apparow Bahadur [36 Mad. 168 at p. 180.]', which was brought to my notice by
Crown Counsel, Sundara Ayyar J. in discussing the "absurd lengths to which the
doctrine of not using personal knowledge... could be carried" said" a judge must be
allowed to use even his knowledge of concrete private facts, provided he mentions
his knowledge to the parties and they do not object to his deciding the case and he
must be allowed of 'course to use his knowledge of general or public facts, historical,
scientific, political and otherwise in coming to his conclusions. "
5 . Turning to English law, in Phipson's Manual of Evidence (5th ed. p. 24) the
following observations appear under the title of Notorious Facts
    The- Courts will notice facts which are notorious- e.g. the ordinary course of
    nature; the standards of weight and measure; the public coin and currency;
    and the meaning of common words and phrases. They have also taken notice
    that the streets of London are crowded and dangerous,- that boys are
    naturally reckless, and that cats are ordinarily kept for: domestic purposes.
6. In considering" the known conditions of traffic in London, with large numbers of
motor caps and motor buses about the streets" Sergeant J., in Dennis v. A. J. White &
Co. [(1916) 2 K. B. 1 at p. 6.]described it as "a matter of which the Court can of
course take judicial notice". I have discussed this point more fully perhaps than is
warranted, and' I am clearly of opinion that the Court is entitled to take judicial
notice of the fact that Galle road is a highway.
7 . The appeal therefore fails. 'The charge, however, should have been laid under
section 85 (6). The appellant has not been in any way prejudiced and the conviction
is accordingly amended. In regard to the sentence it seems to me that the learned
Magistrate must have taken into consideration the damage which resulted from the
collision. There is no doubt but that the appellant obstructed the free movement of
Mr. Prins' car. There are, however, some unsatisfactory features in the case for the
prosecution. It seems to me that the evidence of the witnesses for' the defence that
Mr. Prins' 'car had no lights carries some conviction, and there is the extraordinary'
fact, which Mr. Prins is unable to explain, that his tail lamp and number-plate were
found wrapped in paper inside his car. I do not think, if Mr. Prins had exercised a
modicum of care, a collision was inevitable. For that reason the appellant has, in my
view, been somewhat heavily punished. I set aside the sentence of a fine "of Rs. 50
and substitute therefore a fine of Rs. 5.
                           © Manupatra Information Solutions Pvt. Ltd.




    25-07-2021 (Page 2 of 2)              www.manupatra.com              White & Case LLP
